DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 8 and 11, canceled claim 2 and added claim 21 in the amendment received on 5/28/2021.

The claims 1 and 3-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 filed on 5/28/2021 have been considered but are moot in view of the new ground(s) of rejection.
I.	Applicants argue on page 14 of the remarks that, Angal is about a network manager (NM) subscribing to certain types of events that occur in a computer network. If the NM does not subscribe to one type of event, then Angal's NM system will not see 
The Examiner respectfully disagrees with Applicant’s arguments because Angal’s teaching of a network manager (NM) subscribing to certain types of events that occur in a computer network is still broadly a way of presenting several different types of notifications on the computing device screen.  Angal’s event subscriptions can still be interpreted as a notifications of different types.  This is what Angal is being used to teach.  The rest of claim 1 is being taught by new prior art Song.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 9-12, 15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1).
With respect to claim 1, Angal discloses a method comprising: causing a plurality of notifications to be presented on a computing device, wherein the plurality of notifications includes a first notification of a first event type and a second notification of a second event type that is different than the first event type (i.e., During an associated event processing activity, appropriate operators are notified and corrective actions may be taken. In a large network, events occur very frequently, perhaps on the order of hundreds of events per second. Accordingly, efficient event notification processing and distribution is a key to successful network management platform operation. Currently, events are characterized by event type, indicating the nature of the event, to the extent that this information is determinable. Possible event types are defined in the managed object's management information base (MIB). By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3.  This invention makes it possible to subscribe to notification of events that arise or occur at specified sources or specified objects [first and second event types]. This makes it easier for a Solstice Enterprise Manager (SEM) to focus on the portion of a network of interest to that operator and reduces the burden on an SEM application developer, who would otherwise have to subscribe to all event notifications from all sources, and then to use custom code to laboriously filter or screen out events from sources or objects that are of no interest to the developer. According to the invention, the SEM operator may specify one or more event characteristics and/or one or more levels of objects associated with a computer network [wherein the plurality of notifications includes a first notification of a first event type and a second notification of a second event type that is different than the first event type]. An object may have associated with it one or more attributes or characteristics, such as an event type, the location (node or group of nodes) or region where an event occurred, a date and/or time interval during which one or more events of interest occurred, a type of component or device that was affected by an event, and other similar attributes [wherein the plurality of notifications includes a first notification of a first event type and a second notification of a second event type that is different than the first event type]. With this specification in place, only events that arise from one or more specified levels of objects and have specified characteristics are registered for consideration by that developer, column 2 last ¶ - column 3 first ¶). 
Angal further discloses causing the strict subset of the plurality of notifications to be presented on the computing device without causing any notifications outside of the strict subset to be presented on the computing device (i.e., When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3.  However, it is frequently desirable for a network manager to be able to subscribe only to events from particular sources or objects. For example, a network management operator responsible for cellular switches in and around Frankfurt might only want to receive event notifications concerning the Frankfurt portion of the network [causing the strict subset of the plurality of notifications to be presented on the computing device without causing any notifications outside of the strict subset to be presented on the computing device], column 2 ¶ 4). 
Angal discloses wherein the method is performed by one or more computing devices (i.e., FIG. 1 illustrates general operation of an event notification distribution system (EDS) according to the invention. A user 11 communicates with a discriminator mechanism (DM) 13, which may include a network agent that communicates with and monitors the communications that pass across a network 15. The network 15 includes a plurality of nodes or other network participants, 17-1, 17-2, 17-3, that communicate with each other using the network. One or more nodes 17-i (i=1, 2, 3, . . . ) reports from time to time on certain events that have occurred at that node or that affect that node, usually by transmission of an event notification that contains relevant information describing or characterizing the event to one or more other nodes and/or to a central reporting station, column 4 ¶ 3). 
Angal may not explicitly disclose causing a plurality of filters to be presented on the computing device, wherein the plurality of notifications are displayed on a screen of the computing device.
However, Song discloses causing a plurality of filters to be presented on the computing device, wherein the plurality of notifications are displayed on a screen of the (i.e., FIG. 1A and FIG. 1B are diagrams illustrating an example of a display screen of a smartphone with a status indicator bar including notification information according to the related art. FIG. 1A illustrates a view of the whole display screen, and FIG. 1B illustrates an extended view of a status indicator bar in the display screen of FIG. 1A. Referring to FIGS. 1A and 1B, an operating system, e.g., an Android operating system, configures and displays notification information in a status indicator bar 101 disposed at the top of the display screen. More specifically, notification icons 121 of each type of notification information from installed applications may be displayed in the status indicator bar 101. Here, the notification icons refer to images that symbolize specific notification information. Further, if an input is sensed from a user to display detailed information associated with the status indicator bar 101, notification messages corresponding to each of the displayed notification icons 121 are displayed as a notification list 201 in one area of the display. Notification information (e.g. notification icons 121, notification messages included in the notification list 201, etc.) to be displayed is provided by each application along with a corresponding notification request. A user interface (UI) 301 is an interface for setting a smartphone environment, and a user interface (UI) 401 is a user interface for a menu button, a home button, and a back button, ¶ 9.  Herein, the notification manager 112 is configured to execute a notification function for the mobile electronic device 100, and to output notification information to the output unit 120 (e.g. display) as a unit according to notification requests from installed programs. The screen buffer 142 is configured to temporarily store information to be displayed in a display, and functions as a status notification buffer to temporarily store notification information transmitted from the notification manager 112, ¶ 35) in order to provide a terminal and method for managing notification information (¶ 11).
Song further discloses wherein the plurality of filters includes a first filter that is associated with one or more first event types, a second filter that is associated with one or more second event types, and a third filer that is associated with one or more third event types (i.e., Moreover, the use of the terms first, second, etc. does not denote any order or importance, but rather the terms first, second, etc. are used to distinguish one element from another, ¶ 27.  Further, details of "notification information" may be determined by a developer of the program, and/or may be predetermined by a mobile operating system on which the program is installed. Programs that request notification generally provide "notification information" along with the notification requests. In the following description, "notification information (hereinafter, referred to as "represented notification information") corresponding to notification requests" may be identical to notification information (hereinafter, referred to as "source notification information") provided by a program that requests notification, or may be other notification information (e.g., other notification icons selected by a user to replace notification icons included in notification requests, as illustrated in FIG. 6A to FIG. 6C and described below), which is set by a user to correspond to the source notification information by one-on-one mapping [one or more first event types, one or more second event types, and one or more third event types], ¶ 29.  As an example of a tool for the mobile electronic device 100 to perform a notification function, the controlling unit 110 may include the notification manager 112. Upon receiving notification requests from programs installed on the mobile electronic device 100, the notification manager 112 performs a function of controlling notification information corresponding to the received notification requests to be displayed in a display notification window, according to a determined display method, or by applying the display method. The notification manager 110 may store, in the screen buffer 142, notification information corresponding to notification requests by applying a determined display method. Further, the notification manager 112 may control the output unit 120 to display notification information stored in the screen buffer 142 in a display notification window [wherein the plurality of filters includes a first filter, second filter and third filter], ¶ 39.  The second notification managing unit 112b outputs notification information corresponding to a source notification request, e.g., represented notification information, so as to display received source notification information in a notification window of a display by applying a display method determined by a user [plurality of filters]. As described above, represented notification information may be identical to received source notification information, or may be other notification information that replaces the source notification information according to a determined display method. In this case, the display method may include displaying notification information by setting priorities for displaying a plurality of represented notification information in a notification window, setting a time range during which represented notification information may be displayed in a notification window, setting a white list and/or a black list regarding whether to display specific represented notification information in a notification window, setting types of notification icons that symbolize specific represented notification information, and the like, ¶ 42). 
Song also discloses wherein each filter in the plurality of filters is a display filter (i.e., As an example of a tool for the mobile electronic device 100 to perform a notification function, the controlling unit 110 may include the notification manager 112. Upon receiving notification requests from programs installed on the mobile electronic device 100, the notification manager 112 performs a function of controlling notification information corresponding to the received notification requests to be displayed in a display notification window, according to a determined display method, or by applying the display method [wherein each filter in the plurality of filters is a display filter]. The notification manager 110 may store, in the screen buffer 142, notification information corresponding to notification requests by applying a determined display method. Further, the notification manager 112 may control the output unit 120 to display notification information stored in the screen buffer 142 in a display notification window [wherein each filter in the plurality of filters is a display filter], ¶ 39.  The second notification managing unit 112b outputs notification information corresponding to a source notification request, e.g., represented notification information, so as to display received source notification information in a notification window of a display by applying a display method determined by a user [wherein each filter in the plurality of filters is a display filter]. As described above, represented notification information may be identical to received source notification information, or may be other notification information that replaces the source notification information according to a determined display method. In this case, the display method may include displaying notification information by setting priorities for displaying a plurality of represented notification information in a notification window,…  setting a white list and/or a black list regarding whether to display specific represented notification information in a notification window, ¶ 42).
(i.e., For example, some notification icons, whose request is made earlier, are directly displayed, while other notification icons, whose request is made relatively later, are replaced with a mark of a specific shape (e.g. marked with a plus sign, or in dotted lines), which indicates an omission of a notification item. In this case, notification information (notification item) of which notification request is made later is not displayed in the notification area 121 of the status indicator bar 101 regardless of its importance, and, if a user does not touch the status indicator bar 101 to confirm, the user may not know which icon is omitted, ¶ 10.  The controlling unit 110 is configured to perform functions of managing, processing, and controlling the overall operations for the mobile electronic device 100. The controlling unit 110 may include one or more processors to perform such operations and/or functions. In addition, the controlling unit 110 may perform a specific processing in response to visual, auditory, and mechanical input signals received from the input unit 130 or the sensing unit 150, and, as a result of the processing of input signals, the controlling unit 110 may control the output unit 120 to output data stored in the memory unit 140 [receiving, through the computing device, input that selects the first filter and the second filter], after an execution by the controlling unit 110, as visual, auditory, and mechanical signals [after causing the plurality of notifications to be presented on the computing device], ¶ 37.  As an example of a tool for the mobile electronic device 100 to perform a notification function, the controlling unit 110 may include the notification manager 112. Upon receiving notification requests from programs installed on the mobile electronic device 100, the notification manager 112 performs a function of controlling notification information corresponding to the received notification requests to be displayed in a display notification window, according to a determined display method, or by applying the display method [receiving, through the computing device, input that selects the first filter and the second filter]. The notification manager 110 may store, in the screen buffer 142, notification information corresponding to notification requests by applying a determined display method. Further, the notification manager 112 may control the output unit 120 to display notification information stored in the screen buffer 142 in a display notification window, ¶ 39.  If priorities are set per category and/or per program by a user in a determined display method, the notification manager 112, e.g., the second notification managing unit 112b, controls a notification window to be displayed according to set priorities (in this case, depending on a user's setting, notification information may be output along with an audible sound and/or vibration to indicate notification, as described above). As a result, if there is a plurality of notification information to be displayed at the same time, (e.g., if there are many items of notification information to be displayed in a display window all together, a user may first display selected notification information according to a user's personal preference, convenience, and/or importance of the information [receiving, through the computing device, input that selects the first filter and the second filter]. Therefore, notification information with higher importance or preference may be displayed in a notification window, even if a notification request thereof is made later than other notification information [after causing the plurality of notifications to be presented on the computing device], ¶ 54.  The controlling unit 110 may control the output unit 120 to output processed notification information based on the user-configured notification policy. The output notification information may be modified by a notification manager by various modification schemes, e.g., a filtering, a time range setting, an icon modification, a priority setting, display space management, a grouping of notifications for an application, a categorizing of notifications based on different application categories or application types, or the like[receiving, through the computing device, input that selects the first filter and the second filter], ¶ 81). 
Song further discloses in response to receiving the input that selects the first filter and the second filter: identifying the one or more first event types and the one or more second event types (i.e., As a result, programs are designed to generate various types of notification information to be provided to a user, and the amount of notification information generated by such programs installed on mobile electronic devices increases, with more diversified types of notification information, ¶ 7.  In order to realize such notification function, a mobile operating system, e.g. Android.TM. OS, is provided with a notification manager. Upon receiving a notification request from each application, the notification manager extracts notification information from data, which is received along with the request, ¶ 8.  As a notification request from an installed program is transmitted to the notification manager 112, the first notification managing unit 112a extracts source notification information from data received along with the notification request. The notification request may generally contain source notification information, such as notification icons to be displayed in a status indicator bar, and notification messages to be included in a notification list, as well as intrinsic notification information (e.g., a program identification (ID)), such as operations to be performed when an input of notification messages is sensed, ¶ 41.  In this case, the notification manager 112 receives source notification information along with notification requests from installed programs [in response to receiving the input that selects the first filter and the second filter: identifying the one or more first event types and the one or more second event types], ¶ 44.  As described above, a display method may include a white list and/or a black list. In the former case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified [in response to receiving the input that selects the first filter and the second filter], ¶ 63.  In operation S202, the notification manager 112 extracts source notification information, which is received along with notification requests, or included in notification requests to obtain notification information to be displayed in the notification window [identifying the one or more first event types and the one or more second event types], ¶ 75). 
Song also discloses identifying, from among the plurality of notifications, a strict subset of the plurality of notifications that are of one or more of the one or more first event types or of the one or more second event types (i.e., As described above, the notification manager 112 may control represented notification information to be displayed in a notification window according to a display method determined by a user or by applying the display method. In order to implement such functionalities, the controlling unit 110 (see FIG. 2) may control the output unit 120 and the input unit 130 to provide a user interface (UI) for a user to determine a display method of notification information. A type of a method for displaying notification information may be determined by a user. As described above, the display method may include priorities for displaying a plurality of represented notification information in a notification window, a time range during which represented notification information may be displayed in a notification window, a white list and/or black list regarding whether to display specific represented notification information in a notification window, types of notification icons that symbolize specific represented notification information, and the like [identifying, from among the plurality of notifications, a strict subset of the plurality of notifications that are of one or more of the one or more first event types or of the one or more second event types]. The white list may include notifications of applications allowed to be displayed in a notification area of a status indicator bar, a notification list, and the like. The black list may include notifications of application prohibited from displaying in one or more notification areas, such as the notification area of the status indicator bar, the notification list, or other notification resources and areas, ¶ 47.   Thus, the white/black listing creates a strict subset of notifications for determining the above discussed types). 
Song further discloses wherein the strict subset includes a first notification that is of the one or more first event types and a second notification that is of the one or more second event types (i.e., As described above, the notification manager 112 may control represented notification information to be displayed in a notification window according to a display method determined by a user or by applying the display method. In order to implement such functionalities, the controlling unit 110 (see FIG. 2) may control the output unit 120 and the input unit 130 to provide a user interface (UI) for a user to determine a display method of notification information. A type of a method for displaying notification information may be determined by a user. As described above, the display method may include priorities for displaying a plurality of represented notification information in a notification window, a time range during which represented notification information may be displayed in a notification window, a white list and/or black list regarding whether to display specific represented notification information in a notification window, types of notification icons that symbolize specific represented notification information, and the like [wherein the strict subset includes a first notification that is of the one or more first event types and a second notification that is of the one or more second event types]. The white list may include notifications of applications allowed to be displayed in a notification area of a status indicator bar, a notification list, and the like [wherein the strict subset includes a first notification that is of the one or more first event types and a second notification that is of the one or more second event types], ¶ 47.  Referring to FIG. 7A, a plurality of notification icons are displayed in a notification window 83 of a status indicator bar 10 disposed at the top of a display screen [wherein the strict subset includes a first notification that is of the one or more first event types and a second notification that is of the one or more second event types]. The notification icons to be displayed in the notification window 83 are displayed in sequence of "Mobile phone" program, "Kakao Talk" program, and "Social ON" program, according to priorities (e.g. priorities illustrated in FIG. 5D) set by a user. Further, a "plus" icon indicates that there are more notification icons to be additionally displayed in the notification window 83, ¶ 59). 
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.

With respect to claim 5, Angal further discloses retrieving, by the server, a plurality of event types that includes the one or more first event types and the one or more second event types (i.e., By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager [a plurality of event types that includes the one or more first event types and the one or more second event types], column 2 ¶ 3.  The SEM has a distributed client -server architecture in which clients or applications use the services offered by the server or platform [retrieving, by the server]. One service offered by the platform is subscription for event notifications from network agents managed by the platform, based on one or more filtering criteria. An event notification distribution subsystem (EDS), according to the invention, allows transmission of an event notification to an event subscriber, an application that monitors network communications for event notifications (ENs) in which the event subscriber is interested. The event subscriber specifies a discriminator mechanism or CMIS filter, which is written in a predetermined CMIS filter specification. The event source includes an application or service entity that issues an EN that will be received by one or more identified event subscribers, if certain characteristics or attributes of an underlying event agree with attributes specified by an event discriminator, column 3 ¶ 3.  Using the invention described here, it is possible for an NMO to specify and receive reports on events specified by object level or levels and characterized by one or more event attributes, such as event type, event source, event severity, event source location, event component or device type, date and/or time that event occurred, and for any combination of these object levels and event characteristics. The invention provides an improved capability for an NMO to specify, closely monitor and analyze only the class of object levels and event characteristics that are of direct concern to the NMO [a plurality of event types that includes the one or more first event types and the one or more second event types], column 8 ¶ 2). 
Angal also discloses selecting, by the server, a subset of the plurality of event types based on the first filter, wherein the subset of the plurality of event types comprises the one or more first event types (i.e., Currently, events are characterized by event type, indicating the nature of the event, to the extent that this information is determinable. Possible event types are defined in the managed object's management information base (MIB) [selecting, by the server, a subset of the plurality of event types based on the first filter, wherein the subset of the plurality of event types comprises the one or more first event types]. By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3). 
Angal further discloses retrieving, by the server, from among the plurality of notifications, a subset of the plurality of notifications that is of one or more event types (i.e., Currently, events are characterized by event type, indicating the nature of the event, to the extent that this information is determinable. Possible event types are defined in the managed object's management information base (MIB). By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3.  The platform layer 105, located between and communicating with, the application layer 101 and the hardware layer 121, includes network management software that allows a network administrator, operating an application such as the UI 103, to obtain access to, and to provide communication between, entities and devices on the network. Network communications, including event notifications, may be handled by a centralized management information server (MIS) 107 that coordinates messages sent between entities and devices operating on each of the network layers [retrieving, by the server, from among the plurality of notifications, a subset of the plurality of notifications that is of one or more event types of the subset of the plurality of event types]. The MIS 107 interacts with a DN server 109, connected to an MIT 110, that provides a database including names and network addresses for all entities and devices installed on the network. A topology service 111 and a logging/alarm service 113 provide resources for managing network entities, devices and alarms and for keeping track of any changes in network topology, column 5 last ¶). 
(i.e., The platform layer 105, located between and communicating with, the application layer 101 and the hardware layer 121, includes network management software that allows a network administrator, operating an application such as the UI 103, to obtain access to, and to provide communication between, entities and devices on the network. Network communications, including event notifications, may be handled by a centralized management information server (MIS) 107 that coordinates messages sent between entities and devices operating on each of the network layers. The MIS 107 interacts with a DN server 109, connected to an MIT 110, that provides a database including names and network addresses for all entities and devices installed on the network. A topology service 111 and a logging/alarm service 113 provide resources for managing network entities, devices and alarms and for keeping track of any changes in network topology, column 5 last ¶). 
Angal may not explicitly disclose wherein receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types.
However, Song discloses wherein receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types (i.e., As an example of a tool for the mobile electronic device 100 to perform a notification function, the controlling unit 110 may include the notification manager 112. Upon receiving notification requests from programs installed on the mobile electronic device 100, the notification manager 112 performs a function of controlling notification information corresponding to the received notification requests to be displayed in a display notification window, according to a determined display method, or by applying the display method receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types]. The notification manager 110 may store, in the screen buffer 142, notification information corresponding to notification requests by applying a determined display method. Further, the notification manager 112 may control the output unit 120 to display notification information stored in the screen buffer 142 in a display notification window, ¶ 39.  If priorities are set per category and/or per program by a user in a determined display method, the notification manager 112, e.g., the second notification managing unit 112b, controls a notification window to be displayed according to set priorities (in this case, depending on a user's setting, notification information may be output along with an audible sound and/or vibration to indicate notification, as described above). As a result, if there is a plurality of notification information to be displayed at the same time, (e.g., if there are many items of notification information to be displayed in a display window all together, a user may first display selected notification information according to a user's personal preference, convenience, and/or importance of the information [receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types], ¶ 54.  The controlling unit 110 may control the output unit 120 to output processed notification information based on the user-configured notification policy. The output notification information may be modified by a notification manager by various modification schemes, e.g., a filtering, a time range setting, an icon modification, a priority setting, display space management, a grouping of notifications for an application, a categorizing of notifications based on different application categories or application types, or the like [receiving the input that selects the first filter, comprises: in response to receiving input, receiving, at a server, a server request that identifies the first filter that is associated with the one or more first event types], ¶ 81) in order to provide a terminal and method for managing notification information (¶ 11).
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.

With respect to claim 9, Angal discloses wherein the one or more first event types or the one or more second event types comprise one of more of: a reaction event type; a comment event type; a user mention event type; a share content event type; an endorsement event type; a join group request event type; a date event type; a time event type; an update event type; or an upload content event type (i.e., An " event" may be defined as a signal, or the underlying occurrence, indicating that one or more changes has occurred in the state of an entity or device on the network. Event signals may include a communications alarm signal (indicating that a device has come on-line, has gone off-line or has developed a problem), an equipment alarm signal (occurrence of an error state), a quality-of-service alarm signal (deterioration of the strength or resolution or throughput of a signal or group of signals), security alarm signal (indicating that unauthorized access has been detected), and an attribute change (indicating that data for a device or process are no longer available, for reasons other than occurrence of an error), column 1 ¶ 5.  An object may have associated with it one or more attributes or characteristics, such as an event type, the location (node or group of nodes) or region where an event occurred, a date and/or time interval during which one or more events of interest occurred, a type of component or device that was affected by an event, and other similar attributes, column 3 ¶ 1). 

With respect to claim 10, Angal discloses wherein the plurality of filters comprises two or more of: a social activities filter; a network updates filter; a recommendations filter; an all notifications filter; a personal updates filter; a connected user filter; a news filter; or an alerts filter (i.e., According to the invention, the SEM operator may specify one or more event characteristics and/or one or more levels of objects associated with a computer network. An object may have associated with it one or more attributes or characteristics, such as an event type, the location (node or group of nodes) or region where an event occurred, a date and/or time interval during which one or more events of interest occurred, a type of component or device that was affected by an event, and other similar attributes. With this specification in place, only events that arise from one or more specified levels of objects and have specified characteristics are registered for consideration by that developer, column 3 ¶ 1.  The SEM infrastructure is enhanced, according to the invention, to permit filtering internally, according to the source or object associated with an event. A network management operator thereafter receives only event notifications only from one or more specified sources and, optionally, only as to specified types of events. Accordingly, a sophisticated and improved capability is provided to allow network operators to more precisely specify notifications of events to be received. This improves the ability to focus on the portion(s) of the network system of particular concern to the operator, column 3 ¶ 2.  However, this type of CMIS filter is of limited flexibility and does not permit specification of, and subscription for, notification of "wild card" events associated with one or a group of distinguished names (DNs). The present invention permits an application to receive notifications of all events whose objects belong to one or more specified levels of objects. A managed object may agree with a given data network prefix, which may include a specification of site, channel and/or element. For example, if the prefix is set to SiteId=5, ENs corresponding to all events with SiteId=5 and ChannelId=DC (don't care) and ElementId=DC will be received and registered by the EN application [a network updates filter], column 3 ¶ 4.  During an associated event processing activity, appropriate operators are notified and corrective actions may be taken. In a large network, events occur very frequently, perhaps on the order of hundreds of events per second. Accordingly, efficient event notification processing and distribution is a key to successful network management platform operation. Currently, events are characterized by event type, indicating the nature of the event, to the extent that this information is determinable. Possible event types are defined in the managed object's management information base (MIB). By subscribing to particular types of events, a network manager can receive notifications of events of a particular type. When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3). 

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
However, Song also discloses after causing the strict subset to be presented and removing one or more notifications from presentation on the computing device, in response to receiving second input that selects the first filter, causing the one or more notifications to be presented on the computing device (i.e., The white list may include notifications of applications allowed to be displayed in a notification area of a status indicator bar, a notification list, and the like [in response to receiving second input that selects the first filter, causing the one or more notifications to be presented on the computing device]. The black list may include notifications of application prohibited from displaying in one or more notification areas, such as the notification area of the status indicator bar, the notification list, or other notification resources and areas [causing the strict subset to be presented and removing one or more notifications from presentation on the computing device], ¶ 47.  As described above, a display method may include a white list and/or a black list. In the former case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified. For the selected programs in the white list, notification information is displayed in the notification window. In the latter case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified. For the selected programs in the black list, notification information is prohibited from being displayed in the notification window. Further, if a determined display method is a white list scheme, the notification manager 112 may control only notification information of programs selected by a user and/or notification information of programs included in categories selected by a user to be displayed in the notification window. If a determined display method is a black list scheme, the notification manager 112 may control notification information of programs selected by a user and/or notification information of programs included in categories selected by a user to be filtered such that notification information for programs and/or applications in the black list is prohibited from being displayed in the notification window, ¶ 63) in order to provide a terminal and method for managing notification information (¶ 11).
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.

With respect to claim 12, Angal discloses wherein: the one or more first event types are a plurality of first event types that includes a third event type and a fourth event type that is different than the third event type (i.e., The DM 13 thus filters the communications in terms of specified objects and object levels and (optionally) and in terms of one or more specified event characteristics, such as event type, event location, time and/or date of event occurrence, and/or type of component or device involved in the event, column 4 last ¶). 
(i.e., When a network manager subscribes to several notifications of several types of events, an event filtering mechanism or discriminator is implemented, using common management information system (CMIS) filtering to ensure that only notifications of selected event types are forwarded for consideration by the subscribing network manager, column 2 ¶ 3.  However, it is frequently desirable for a network manager to be able to subscribe only to events from particular sources or objects. For example, a network management operator responsible for cellular switches in and around Frankfurt might only want to receive event notifications concerning the Frankfurt portion of the network [causing the strict subset of the plurality of notifications to be presented on the computing device without causing any notifications outside of the strict subset to be presented on the computing device], column 2 ¶ 4). 

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.


However, Song discloses after causing the strict subset to be presented and removing one or more notifications from presentation on the computing device, in response to receiving second input that selects the first filter, causing the one or more notifications to be presented on the computing device (i.e., The white list may include notifications of applications allowed to be displayed in a notification area of a status indicator bar, a notification list, and the like [in response to receiving second input that selects the first filter, causing the one or more notifications to be presented on the computing device]. The black list may include notifications of application prohibited from displaying in one or more notification areas, such as the notification area of the status indicator bar, the notification list, or other notification resources and areas [causing the strict subset to be presented and removing one or more notifications from presentation on the computing device], ¶ 47.  As described above, a display method may include a white list and/or a black list. In the former case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified. For the selected programs in the white list, notification information is displayed in the notification window. In the latter case, through a specific user interface (UI), a user may select programs, and/or categories into which programs are classified. For the selected programs in the black list, notification information is prohibited from being displayed in the notification window. Further, if a determined display method is a white list scheme, the notification manager 112 may control only notification information of programs selected by a user and/or notification information of programs included in categories selected by a user to be displayed in the notification window. If a determined display method is a black list scheme, the notification manager 112 may control notification information of programs selected by a user and/or notification information of programs included in categories selected by a user to be filtered such that notification information for programs and/or applications in the black list is prohibited from being displayed in the notification window, ¶ 63) in order to provide a terminal and method for managing notification information (¶ 11).
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1), and further in view of Shieh et al. (U.S. Publication No. 2015/0100977 A1).
With respect to claim 6, Angal may not explicitly disclose for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters.
However, Shieh discloses for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects (i.e., An indicator count 240 is a tally of the filter indicator 214. For example, the indicator count 240 can represent the tally of the filter indicator 214 marked on the display content 202, the content section 206, or a combination thereof. A count threshold 242 is minimum number of the indicator count 240, column ¶ 39.  The safe zone notification 304 can include a permission notice 312, which is a choice to view the display content 202 or not displayed on the display interface 204 of FIG. 2. The permission notice 312 can include a filter option 314, which is a choice to decide a filter level 316. The filter level 316 is the amount of filtering the display content 202. For example, the filter level 316 can represent block all adult content. For another example, the filter level 316 can represent block only strong language. The safe zone notification 304 can include a content suggestion 318, which is a recommendation of the display content 202 appropriate for the age group 228, ¶ 41.  The pattern module 610 can send the filter pattern 236 to a counter module 612 [for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters], ¶ 110) in order to provides a content control system including: a pattern module configured to determine a filter pattern on a display content (¶ 7).
Therefore, based on Angal in view of Song, and further in view of Shieh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shieh to the system of Angal and Song in order to provides a content control system including: a pattern module configured to determine a filter pattern on a display content.


However, Shieh discloses for one or more first computing devices, storing first tracking data that indicates, for each of the one or more first event types, a first number of presented notifications of the one or more first event types of a first plurality of notifications presented on the one or more first computing devices (i.e., An embodiment of the present invention provides a non-transitory computer readable medium including: determining a filter type of a filter indicator; determining a filter pattern of the filter type on a display content [one or more first plurality of event types], ¶ 9.  An indicator count 240 is a tally of the filter indicator 214. For example, the indicator count 240 can represent the tally of the filter indicator 214 marked on the display content 202 [storing tracking data], the content section 206, or a combination thereof. A count threshold 242 is minimum number of the indicator count 240, column ¶ 39.  The safe zone notification 304 can include a permission notice 312, which is a choice to view the display content 202 or not displayed on the display interface 204 of FIG. 2. The permission notice 312 can include a filter option 314, which is a choice to decide a filter level 316. The filter level 316 is the amount of filtering the display content 202. For example, the filter level 316 can represent block all adult content. For another example, the filter level 316 can represent block only strong language. The safe zone notification 304 can include a content suggestion 318, which is a recommendation of the display content 202 appropriate for the age group 228, ¶ 41.  The pattern module 610 can send the filter pattern 236 to a counter module 612 [for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters], ¶ 110) in order to provides a content control system including: a pattern module configured to determine a filter pattern on a display content (¶ 7).
Shieh further discloses for one or more second computing devices, storing second tracking data that indicates, for each of the one or more second event types, a second number of presented notifications of the one or more second event types of a second plurality of notifications presented on the one or more second computing devices (i.e., An indicator count 240 is a tally of the filter indicator 214. For example, the indicator count 240 can represent the tally of the filter indicator 214 marked on the display content 202 [storing tracking data], the content section 206, or a combination thereof. A count threshold 242 is minimum number of the indicator count 240, column ¶ 39.  The safe zone notification 304 can include a permission notice 312, which is a choice to view the display content 202 or not displayed on the display interface 204 of FIG. 2. The permission notice 312 can include a filter option 314, which is a choice to decide a filter level 316. The filter level 316 is the amount of filtering the display content 202. For example, the filter level 316 can represent block all adult content. For another example, the filter level 316 can represent block only strong language. The safe zone notification 304 can include a content suggestion 318, which is a recommendation of the display content 202 appropriate for the age group 228, ¶ 41.  The pattern module 610 can send the filter pattern 236 to a counter module 612 [for one or more computing devices, storing tracking data that indicates, for each filter of the plurality of filters, a number of inputs that selects each filter of the plurality of filters], ¶ 110).  
Therefore, based on Angal in view of Song, and further in view of Shieh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Shieh to the system of Angal and Song in order to provides a content control system including: a pattern module configured to determine a filter pattern on a display content.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1), and further in view of Dascola et al. (U.S. Publication No. 2019/0342252 A1).
With respect to claim 3, Angal and Song may not explicitly disclose wherein causing the plurality of filters to be presented comprises causing the plurality of filters to be presented concurrently with a subset of the plurality of notifications.
However, Dascola discloses wherein causing the plurality of filters to be presented comprises causing the plurality of filters to be presented concurrently with a (i.e., Notification delivery preference control menu 5038 also includes application identifying information 5048 and an application icon 5050 that correspond to the application identifying information 5018 and the application icon 5020 of notification 5006, ¶ 211 and see figures 5C-5G) in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed (¶ 5).
Therefore, based on Angal in view of Song, and further in view of Dascola, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dascola to the system of Angal and Song in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed.

With respect to claim 4, Angal discloses wherein: the input is a second input (i.e., The system of claim 6, wherein said computer is further programmed to modify said characteristic list at least once for a selected reporting time interval, claim 9.  This modification of the characteristic list is an additional input to update the corresponding notifications for events). 
Angal also discloses a view that includes the plurality of notifications includes a graphical element (i.e., Computer network software and hardware operations can be organized conceptually into an application or user layer, a platform layer and a hardware layer. As illustrated in FIG. 3, the application layer 101 in a network 100 includes user interface (UI) software 103, which allows a network user to communicate with software and hardware installed on the network. A user can send requests, receive responses, reply to requests, receive alarm signals, receive status reports, locate and control devices installed on the network. The hardware layer 121 includes the physical devices 123 installed on the network. Examples of these devices include computers, communications devices, bridges, routers, gateways, servers, hubs, modems, printers, display screens, scanners and network interface cards, column 5 ¶ 5). 
Angal further discloses causing the plurality of filters to be presented is performed in response to receiving the first input (i.e., FIG. 5 illustrates a suitable sequence of interrogatories that can be presented to the NMO in order to specify event filtering according to the invention [causing the plurality of filters to be presented is performed in response to receiving the first input]. These interrogatories allow an NMO to specify an object level or group of object levels for which event notifications are to be reported. These interrogatories also allow an NMO to specify a node or group of nodes (event sources) for which events are to be specified and/or to specify a geographical region (individual nodes unspecified)[first input]. The NMO may also specify a date and/or time interval for which event occurrences are to be reported [first or second inputs]. The NMO may also specify a type or types of devices involved in an event and/or an event type for which event reporting is required. If a particular event characteristic is not of concern to the NMO, the "Characteristic" column would be left blank and the "Don't Care" column would be marked with an "X" or some other suitable symbol. Parameters that are explicitly specified are treated as subset specifications in a Boolean intersection. Specification of objects and characteristics may also be done by any other suitable means of data entry, column 7 ¶ 4.  For example, an event filter interrogatory that specifies (S1) object levels 2-4, (S2) event sources within a geographical region R, and (S3) events occurring within a time interval t1.ltoreq.t.ltoreq.t2, will filter and report only those events that lie in all of the specified subsets (S1), (S2) and (S3); all other parameters are ignored in this event filtering. The set of interrogatories shown in FIG. 5 is not intended to limit the event characteristics that can be specified according to the invention. One or more of the event characteristics shown in FIG. 5 can be optionally deleted, column 7 ¶ 5). 
Angal may not explicitly disclose a view that includes the plurality of notifications includes a graphical element, the method further comprising receiving a first input that selects the graphical element, the method further comprising receiving a first input that selects the graphical element.
However, Song discloses a view that includes the plurality of notifications includes a graphical element, the method further comprising receiving a first input that selects the graphical element, the method further comprising receiving a first input that selects the graphical element (i.e., In order to implement such functionalities, the controlling unit 110 (see FIG. 2) may control the output unit 120 and the input unit 130 to provide a user interface (UI) for a user to determine a display method of notification information, ¶ 47) in order to provide a terminal and method for managing notification information (¶ 11).
Therefore, based on Angal in view of Song, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Song to the system of Angal in order to provide a terminal and method for managing notification information.

However, Dascola discloses the plurality of filters ceases to be presented when the strict subset of the plurality of notifications is presented on the computing device (i.e., In response to detecting the second input, the device changes (712) a delivery preference for future notifications of events of the first event type from a first delivery mode (e.g., a quiet-delivery mode or a prominent-delivery mode) to a second delivery mode (e.g., a mute mode, a prominent-delivery mode, or a quiet-delivery mode) that is distinct from the first delivery mode. For example, in response to the input by contact 5052, a delivery preference for future notifications of events from the Social Media application changes from a prominent-delivery mode to a quiet-delivery mode (e.g., in which notifications of events from the Social Media application are delivered to a notification history), as discussed with regard to FIGS. 5B-5O, ¶ 272.  In some embodiments, the prompt includes (914) a control (e.g., a "Keep" button 606, 630, 634 or 640) for rejecting a respective suggestion (e.g., suggestion 612) included in the prompt (e.g., the "keep" button is for rejecting a suggestion in the prompt to mute or reduce prominence of future notifications of the first application, of the second application, or of both applications) [the plurality of filters ceases to be presented when the strict subset of the plurality of notifications is presented on the computing device]. While the prompt is displayed, the device detects (916) an input directed to the control for rejecting the respective suggestion (e.g., the suggestion to reduce a prominence of future notifications of the first application, the second application, or both). In response to detecting the input directed to the control for rejecting the respective suggestion (e.g., in response to user selection of the "Keep" button displayed concurrently with the suggestion to mute or quiet future notifications of a respective application), the device forgoes (918) reducing the prominence of future notifications of at least one of the first application or the second application. Displaying, in response to user interaction with notifications, a prompt to adjust notification settings that includes a control for rejecting a suggestion included in the prompt (e.g., a "Keep" button) enhances the operability of the device and makes the user-device interface more efficient (e.g., by automatically prompting a user to choose between changing and retaining the notification settings for an application without requiring user input to access controls for reviewing notification settings), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently [the plurality of filters ceases to be presented when the strict subset of the plurality of notifications is presented on the computing device], ¶ 317.  Figures 5C-5G show the filters option ceasing to be presented after interaction with subset of notifications) in order to provide computer systems with improved methods and interfaces for controlling frequency, prominence, and types of notifications that are displayed (¶ 5).
Dascola also discloses the plurality of filters is presented on the computing device concurrently with a subset of the plurality of notifications (i.e., Notification delivery preference control menu 5038 also includes application identifying information 5048 and an application icon 5050 that correspond to the application identifying information 5018 and the application icon 5020 of notification 5006, ¶ 211 and see figures 5C-5G). 


With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Angal et al. (U.S. Patent No. 6,484,200 B1) in view of Song et al. (U.S. Publication No. 2014/0179377 A1), and further in view of Wohlwend et al. (U.S. Publication No. 2018/0158085 A1).
With respect to claim 8, Angal discloses in response to a request to cause a second plurality of notifications to be presented on the computing device, determining whether one or more filters are selected (i.e., Method and system for allowing a computer network operations manager to subscribe for and receive notifications concerning network events from one or more objects or object levels, as defined by distinguished name scoping, and optionally having at least one event characteristic from a selected list. The selected list of characteristics may include: one or more levels of network objects involved in the event; one or more specified network nodes involved in the event, abstract.  A computer implemented method of managing operations on a network, the method comprising: receiving on a network an event communication that characterizes an event that has occurred at, or that affects, one or more network participants; examining the event communication to determine whether the event is associated with at least one object or object level on a selected object list having at least one specified object or object level [in response to a request to cause a second plurality of notifications to be presented on the computing device, determining whether one or more filters are selected]; and when the event is associated with at least one object or object level that is on the object list, taking at least one of two actions: (1) communicating selected information that describes the event to a selected event information recipient; and (2) storing selected information on the event, claim 1). 
Angal and Song may not explicitly disclose in response to determining that one or more filters are selected, automatically unselecting the one or more filters prior to causing the second plurality of notifications to be presented on the computing device.
However, Wohlwend discloses in response to determining that one or more filters are selected, automatically unselecting the one or more filters prior to causing the second plurality of notifications to be presented on the computing device (i.e., As shown in FIGS. 5A-5D, 5D1, 5E, 5E1, 5F, 5F1, 5G, 5H, and 5I, several different graphical user interfaces for the mobile hand-held unit or the desktop application are shown. These user interfaces include the messages user interface 500 shown in FIG. 5A, which shows the message 501 to be sent, the type of message selected 503, the recipients 504 and a send button 505. The trending interface 510 is shown in FIG. 5B with the advisor selection 509, cashier selection 511, filter engage or reset buttons 513 [in response to determining that one or more filters are selected, automatically unselecting the one or more filters prior to causing the second plurality of notifications to be presented on the computing device], and the graphical trending data chart 515 for evaluation answers provided by customers, ¶ 136.  Also see figure 5B.   The automating of a manual task itself cannot be patented) in order to provide real-time automated filtering and the transmission of real-time notifications to selected personnel based on feedback evaluation (¶ 3).
Therefore, based on Angal in view of Song, and further in view of Wohlwend, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wohlwend to the system of Angal and Song in order to provide real-time automated filtering and the transmission of real-time notifications to selected personnel based on feedback evaluation.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
8/16/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447